Citation Nr: 1816992	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars.

2.  Entitlement to service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars.

3.  Whether a reduction of the Veteran's disability rating from 20 percent to zero  percent for a back disability for the period since March 15, 2010, was proper.

4.  Entitlement to a rating in excess of 20 percent for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The Board remanded the appeal in June 2015 for additional development. 

Since the RO last considered the claim, additional evidence has been added to the Veteran's claims file without a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  Nevertheless, the Board finds no prejudice to the Veteran in this regard because the claims herein being granted.  Additionally, the Board also notes the Veteran has not explicitly requested that the AOJ consider this evidence in the first instance and, thus, a waiver of this additional evidence is not necessary.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The claims for increased ratings for a back and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the June 2007 rating decision is final.

2.  The evidence received since the June 2007 rating decision is not duplicative or cumulative of evidence previously of record and relates to unestablished facts necessary to substantiate the claim of service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars.

3.  The Veteran currently experiences residual bilateral intramammary, circumareolar and vertical inferior scars, from a medically necessary breast reduction surgery during active duty service.

4.  In a July 2010 rating decision, the RO implemented a reduction from a 20 percent evaluation for a back disability to zero percent evaluation, effective March 15, 2010; the July 2010 reduction did not reduce the Veteran's overall level of compensation, and the 20 percent evaluation for a back disability had not been in effect for more than five years. 

5.  The evidence of record at the time of the July 2010 rating decision did not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the Veteran's claim for service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, is final.  38 U.S.C. 
§ 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the claim for service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, is reopened.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, have been met.  38 U.S.C. 
§§ 1110, 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for restoration of a 20 percent rating for a back disability, effective March 15, 2010, have been met. 38 U.S.C.A. § 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.344, 4.71a, Diagnostic Codes 5237-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, was originally denied in June 2007, on the basis that her breast reduction was effectively an elective procedure and could not be service connected.  The Veteran was informed of the decision and of her appellate rights, but she did not appeal that decision and it became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108.  The Veteran submitted a request to reopen her claim in March 2010. 

The evidence of record at the time of the September 1993 rating decision included the Veteran's service and VA treatment records, and a VA examination report that contained a diagnosis of status post bilateral breast reduction in 1995, with multiple residual scars.  The evidence added to the claims file includes a witness statement from B.G., a fellow service member who served with the Veteran, who noted that while attending physical training the Veteran complained of problems performing physical activities due to back pain associated with having large breasts.  Reportedly, she sought medical treatment and was advised to undergo breast reduction to alleviate the pain.  B.G. stated that the first sergeant, commander and her, prepared the paperwork authorizing temporary duty (TDY) orders to Walter Reed Army Hospital for the Veteran's surgery.  The Veteran also submitted a statement from her sister indicating that while the Veteran was in service in 1995, she complained that she developed back pain due to having large breasts, and following a doctor's recommendation, she underwent breast reduction surgery in 1995.   Also of record is the Veteran's testimony asserting that she developed painful scars as a result of undergoing a medically necessary breast reduction during active duty.  

Such evidence is new as it was not previously of record.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim, namely evidence that the Veteran currently suffers from painful surgical scars as a result of non-elective breast reduction surgery in service.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  Accordingly, as new and material evidence has been submitted, the claim for service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that she has experienced uncomfortable scarring since undergoing a medically necessary bilateral breast reduction in service.  She asserts her breast reduction surgery was not elective.  She needed the surgery due to chronic back pain.  The Veteran reported continued problems such as breast/back pain and scarring.  She said that she did not have any problems prior to joining the military.

The service treatment records show that in March 1995 recorded the Veteran's complaints of chronic upper back pain for two years, attributed to having large breasts.  She requested an evaluation for breast reduction surgery.  She was subsequently evaluated at the surgical clinic.  A clinical treatment note in December 1995 noted a history of breast pain along the surgical scars, status post-breast reduction performed on October 25, 1995, at Walter Reed Army Medical Center (WRAMC).  It was noted that she had previously been given a profile for these symptoms.  Although back pain associated with large breasts had resolved with surgery, she continued to report chest pain exacerbated by physical activity.  The assessment was post-surgical scar pain status post-breast reduction.  Subsequent treatment records, including in April 2005, recorded continued complaints of breast discomfort preventing her from performing physical training requirements.  The assessment was breast hypertrophy.  

On VA examination in May 2006, the Veteran complained of chronic pain in the  right and left breast and lower back since 1995.   She also related having multiple post-surgical breast scars.  Breast examination findings were within normal limits.  
There was a level scar present at the circumareolar, right breast measuring about 18.0 cm by 0.5 cm; a scar located inframammary, right breast which was level measuring about 26.0 cm by 2.0 cm; a scar located vertical inferior, right breast which was level measuring about 11.0 cm by 2.0 cm; a scar located circumareolar, left breast which is level measuring about 19.0 cm by 0.5 cm; a scar located circumareolar, left breast which was level measuring about 19.0 cm by 0.5 cm; a scar located inframammary, left breast which was level measuring about 30.0 cm by 2.0 cm, and; a scar located vertical inferior, left breast which is level measuring about 9.0 cm by 2.0 cm.  None of the scars were manifested by hyperpigmentation exceeding six square inches, tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, Keloid formation, hypopigmentation or abnormal texture. 

In this case, there is indication that the Veteran developed problems, including back pain, due to her overlarge breasts, after many years of service.  The record also shows that her breast reduction was performed at WRAMC and was medically necessary to relieve back pain.  Finally, the record shows that the Veteran now has scarring due to the in-service breast surgery and the Veteran has described discomfort and pain from these scars. 

In light of the Veteran's contentions, the service treatment records, and the May 2006 examination report showing that the Veteran has bilateral breast scarring secondary to her in-service breast reduction surgery, the Board finds that service connection is warranted for scarring due to residuals of breast reduction surgery. Thus, the appeal is granted.  38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017). 

Rating Reduction

By way of background, a January 2007 rating decision granted service connection for a back disability and assigned a 20 percent disability rating, effective November 1,   2006.   In February 2010 the Veteran submitted a claim for an increased rating.  Following a VA examination in March 2010, a July 2010 rating decision implemented a reduction in evaluation for the back disability from 20 percent to 0 percent, effective March 15, 2010.  The Veteran appealed the rating reduction. 

In June 2015 the Board remanded the claim for additional development, including affording the Veteran a VA examination to evaluate the severity of the back disorder.  The Veteran underwent VA back examinations in August 2015, October 2015, and April 2016.  In a rating decision in July 2016, the AOJ increased the Veteran's disability rating for a back condition to 10 percent effective March 15, 2010.  This decision does not terminate the Veteran's appeal, as she is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).

Generally, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. §  3.105 (e) (2017).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the United States Court of Appeals for the Federal Circuit held that the 60-day notice provision contained in 38 U.S.C. § 3012 (b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105) is not required if the overall disability was not reduced.  In other words, where through VA adjudication there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions 38 C.F.R. § 3.105 (e) do not apply.  See also VAOPGCPREC 71-91.  In this case, the July 2010 rating decision implementing the rating reduction did not reduce the Veteran's overall level of compensation.  The Veteran was in receipt of a combined disability rating of 80 prior to the July 2010 rating decision and a combined disability rating of 80 percent thereafter.  Therefore, the procedural requirements of 38 C.F.R. § 3.105 (e) are inapplicable.

While the procedural protections of 38 U.S.C. § 5112  and 38 C.F.R. § 3.105 (e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951 (a). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 20 percent evaluation for back condition was in effect for less than five years, from November 1, 2006 through March 15, 2010.  Accordingly, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply. 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability, and whether examination reports reflecting change are based upon thorough examinations.  Moreover, 38 C.F.R. § 4.13  provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms." 

Thus, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421; see also 38 C.F.R. §§ 4.2, 4.10.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has "improved".  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As noted, based on the results of the March 2010 VA examination, the RO reduced the disability rating for the back from 20 to 0 percent in the July 2010 rating decision on appeal.  The RO assessed that the March 2010 VA examination report reflected improvement in this condition since she was last evaluated. 

The Veteran's back condition is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating    of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2017).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2017).  

Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2017).

On VA examination in May 2006 forward flexion of the lumbar spine was to 45 degrees, extension was to 20 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, and right and left rotation was also to 20 degrees, respectively.  Repetitive motion did not change the ranges of motion.

The March 2010 VA examination the Veteran reported that her back symptoms were progressively worsening.  Reportedly she had lost four weeks of work in the preceding 12 months, due in pertinent part, to her back symptoms.   The Veteran had recently undergone physical therapy for her back with good response.  She was also taking daily medication and used a brace daily.  The examiner noted no evidence of abnormal weight-bearing.  Her gait and posture was normal and she did not require assistive devices for ambulation.  There was no evidence of ankylosis or abnormal spinal curvatures.   Muscle testing failed to show spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  Motor, reflex, and sensory testing revealed no abnormalities.  Forward flexion of the lumbar spine was to 90 degrees, extension was to 30 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, and right and left rotation was also to 30 degrees, respectively.  There was no objective evidence of painful motion.  Repetitive motion did not change the ranges of motion.  The examiner determined that the Veteran's back disability had a significant occupational impact due to decreased mobility and pain.  Additionally, the examiner determined that the back condition had a moderate to severe functional impact on the Veteran's activities of daily living.

While the July 2010 rating decision adequately noted improvement on the range of motion findings from the 2006 to the 2010 VA examinations, the Board finds that it   failed to consider and discuss whether such improvement also reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In this regard, in 2010 the Veteran reported that her symptoms were progressively worsening which is consistent with changes in her treatment regimen adding constant use of a brace, medication and physical therapy to treat her symptoms.  Essentially, the July 2010 rating decision shows the RO analyzed the issue of reduction of the 20 percent rating just as it would claims for increased ratings, by focusing on what the evidence must show for a rating in excess of 0 percent, rather than discussing the overall improvement of the Veteran's service-connected disability.  The RO did not provide any findings as to whether it was reasonably certain that any improvement found would be maintained under the ordinary conditions of life.  Brown, supra.  

Simply put, when the burden of proof is placed on the Veteran to show her disability has worsened, rather than the RO showing it has improved, there has not been compliance with 38 C.F.R. § 3.344

For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the reduction of this rating was not proper, and the 20 percent disability rating for the back disability should be restored effective March 15, 2010. 

Regarding the current level of the Veteran's disability due to her service-connected back condition, the remand instructions below include an examination to ascertain if an even higher evaluation could be granted.  
 
ORDER

New and material evidence having been received, the claim for service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, is reopened.  

Service connection for residuals of a breast reduction, characterized by bilateral intramammary, circumareolar and vertical inferior scars, is granted.

The reduction to zero percent being void, restoration of a 20 percent rating for service-connected back disability effective March 15, 2010 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding claims for increased ratings for a back and left shoulder disabilities.

Specifically, pursuant to the June 2015 remand, the Veteran underwent VA examinations in August 2015, October 2015, and April 2016, to determine the current severity of her service-connected back and left shoulder disabilities.  While all requested development was accomplished on remand, the Board has reviewed the Veteran's VA examination findings, and concludes that these findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  

In this regard, it is important to note that this case was issued before these exams. 

Although range of motion testing was conducted, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  Given this, further examination is thus necessary under 38 C.F.R. § 3.159 (c) (4).  When adjudicating the claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since June 2016.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of her service-connected left shoulder and back disabilities, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's left shoulder and back disabilities, in degrees.  Range of motion testing must include both passive and active motion, and in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged joint, where applicable.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the left shoulder and back disabilities, during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) Specific to the spine, the examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes.  The examiner should specifically test for objective evidence of radiculopathy and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

c) The examiner should assess the impact of the Veteran's service connected left shoulder and back disabilities, on her activities of daily living, including her occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that she/ he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Then, adjudicate the claims.  If any benefit is denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


